--------------------------------------------------------------------------------

SHARE CANCELLATION AGREEMENT

          THIS AGREEMENT is hereby made effective this 20th day of January 2010,
by and between AUROR CAPITAL CORP., a Nevada corporation, having its address at
39555 Orchard Hill Place, Suite 600 PMB 6096, Novi, Michigan 48375, (the
"Company") and JEALAX CONSULTING INC., a Company incorporated pursuant to the
laws of the Province of Alberta, Canada, having its address at c/o 2466 West
12th Avenue, Vancouver, BC, V6K 2P1, ("JEALAX").

RECITALS

          WHEREAS, Jealax is the holder and owner of 5,000,000 shares of the
Company’s common stock represented by share certificate No. 1000 (the “Share
Certificate”);

          WHEREAS, the parties agree to the cancellation of 5,000,000 shares
represented by the Share Certificate (the “Shares”) in exchange for a payment of
the original purchase amount; and

          WHEREAS, both the Company and Jealax deem it to be in their respective
best interests to immediately cancel the Shares.

          NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the
mutual covenants contained herein (the sufficiency whereof is hereby
acknowledged by the parties hereto), the parties hereby agree to and with each
other as follows:

AGREEMENT

     1.    CONSIDERATION. In consideration for cancellation of the 5,000,000
Shares of the Company represented by Share Certificate No. 1000 owned and held
by JEALAX, the Company shall pay to JEALAX an amount equal to Five Thousand and
No/100 Dollars (USD$5000.00), in form of a cashier’s check or wire transfer,
representing the original purchase price of the Shares purchased from the
Company by JEALAX on or about March 16th, 2006.

     2.    CANCELLATION OF THE SHARES. The Shares shall be cancelled effective
on the date of this Agreement.

     3.    RELEASE. JEALAX, together with its heirs, executors, administrators,
and assigns, does hereby remise, release and forever discharge the Company, its
respective directors, officers, shareholders, employees and agents, and their
respective successors and assigns, of and from all claims, causes of action,
suits and demands whatsoever which Jealax ever had, now or may have howsoever
arising out of the original grant and this cancellation of the Shares.

     4.    MUTUAL REPRESENTATIONS. As may be required, the parties will execute
and deliver all such further documents, do or cause to be done all such further
acts and things, and give all such further assurances as in the opinion of the
Company or its counsel are necessary or advisable to give full effect to the
provisions and intent of this Agreement.

--------------------------------------------------------------------------------

     5.    GOVERNING LAW. This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada.

     6.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which will be deemed to be an original and all of which will together
constitute one and the same instrument.

     7.    ELECTRONIC DELIVERY. Delivery of an executed copy of this Agreement
by electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement.

     IN WITNESS WHEREOF the parties hereto have placed their signatures hereon
on the day and year first above written.

COMPANY

AUROR CAPITAL CORP.

 

By: /s/ Daniel A. Carr              
       Daniel A. Carr, Director

 

JEALAX

JEALAX CONSULTING INC.

 

By: /s/ Ian McBean                    
       Ian McBean, President

2

--------------------------------------------------------------------------------